UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 05-2287



BEACHER RALPH COLEMAN,

                                               Plaintiff - Appellant,

             versus


MICHAEL HOLLAND; B. V. HYLER; STEVE SCHAAB;
MARTY HUDSON, Trustees of the UMWA 1974
Pension Plan and Trust,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon. James P. Jones, Chief District
Judge. (CA-05-8-1)


Submitted:    May 31, 2006                    Decided:   June 16, 2006


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Carl E. McAfee, CARL E. MCAFEE, P.C., Norton, Virginia, for
Appellant. Glenda S. Finch, Deputy General Counsel, Carolyn O.
Dutrow, Assistant General Counsel, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Beacher Ralph Coleman appeals the district court’s order

granting summary judgment for Defendants in his action under the

Employee Retirement Income Security Act.     We have reviewed the

record and find no reversible error.   Accordingly, we affirm for

the reasons stated by the district court.   See Coleman v. Holland,

No. CA-05-8-1 (W.D. Va. Nov. 1, 2005).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                              - 2 -